                                            Case 2:20-cv-02742-TJH-AS Document 11 Filed 06/11/20 Page 1 of 2 Page ID #:35


                                             Yana A. Hart, Esq. (SBN: 306499)
                                        1
                                             yana@kazlg.com
                                        2    KAZEROUNI LAW GROUP, APC
                                             2221 Camino Del Rio South, Suite 101
                                        3
                                             San Diego, CA 92108
                                        4    Telephone: (619) 233-7770
                                             Facsimile: (619) 297-1022
                                        5
                                        6    Attorneys for Plaintiff,
                                             David Weisberg
                                        7
                                        8
                                        9
                                       10
                                       11
                                                                    UNITED STATES DISTRICT COURT
                                       12                          CENTRAL DISTRICT OF CALIFORNIA
2221 CAMINO DEL RIO SOUTH, SUITE 101




                                       13
  KAZEROUNI LAW GROUP, APC




                                              David Weisberg, Individually and on                  CASE NO.: 2:20-CV-02742-TJH-AS
                                              behalf of all others similarly situated,
        SAN DIEGO, CA 92108




                                       14
                                                                                                   CLASS ACTION
                                       15
                                                                     Plaintiff,
                                       16                                                          PLAINTIFF’S NOTICE OF VOLUNTARY
                                                                                                   DISMISSAL OF ACTION WITHOUT
                                       17     v.
                                                                                                   PREJUDICE PURSUANT TO F.R.C.P.
                                       18                                                          41(A)
                                              Business Capital Consultants Corp.,
                                       19
                                       20                            Defendant.
                                       21
                                       22
                                       23
                                       24    //
                                       25    //
                                       26    //
                                       27    //
                                       28    //

                                             PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF ACTION
                                             WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(A)                          PAGE 1 OF 2
                                            Case 2:20-cv-02742-TJH-AS Document 11 Filed 06/11/20 Page 2 of 2 Page ID #:36



                                        1           Plaintiff David Weisberg (“Plaintiff”) hereby moves to dismiss this action
                                        2    without prejudice as to the named Plaintiff and without prejudice as to the putative
                                        3    class pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant has neither answered
                                        4    Plaintiff’s Complaint, nor filed a motion for summary judgment. Therefore, the
                                        5    Court may proceed to dismiss the above captioned action without prejudice and
                                        6    without an Order of the Court.
                                        7
                                        8
                                             Dated: June 11, 2020                              KAZEROUNI LAW GROUP, APC
                                        9
                                       10                                                      By: s/ Yana A. Hart
                                                                                                   Yana A. Hart, Esq.
                                       11
                                                                                                   Attorneys for Plaintiff
                                       12
2221 CAMINO DEL RIO SOUTH, SUITE 101




                                       13
  KAZEROUNI LAW GROUP, APC

        SAN DIEGO, CA 92108




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                             PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF ACTION
                                             WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(A)                             PAGE 2 OF 2
